Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s remarks on 3/3/22, after the 2nd Non Final Office Action on 12/7/2021. Applicant’s arguments are persuasive and the rejections in the 2nd Non Final Office Action on 12/7/2021 are withdrawn. 
Claims 14-17 have been cancelled.
Claims 1-13 are pending.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claim 1 is the inclusion of the limitation 
“…a housing that forms an opening in which a switchable light filter is arranged, wherein the switchable light filter is retained by a first and a second resilient gasket that are arranged on opposite sides of the switchable light filter and which each extend circumferentially adjacent a periphery of the switchable light filter, wherein the first resilient gasket includes a rim that at least partially surrounds the switchable light filter, and wherein the rim cooperates with the second resilient gasket to provide an edge seal for the switchable light filter.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. Claims 2-13 are also allowed due to their virtue of dependency.
Magnusson et al. US 2014/0168546 and Rohrer et al. US 2016/0018316 are silent as of the specific limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANG V NGUYEN/
Primary Examiner, Art Unit 2871